        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 399 Page
                                         05/10/19   Filed: 06/01/2017
                                                        1 of 56 PageID #: 1407




                                 Appx888.251
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 400 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 56 PageID #: 1408




                                 Appx888.252
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 401 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 56 PageID #: 1409




                                 Appx888.253
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 402 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 56 PageID #: 1410




                                 Appx888.254
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 403 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 56 PageID #: 1411




                                 Appx888.255
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 404 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 56 PageID #: 1412




                                 Appx888.256
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 405 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 56 PageID #: 1413




                                 Appx888.257
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 406 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 56 PageID #: 1414




                                 Appx888.258
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-7 FiledPage: 407 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 56 PageID #: 1415




                                 Appx888.259
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 408 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 56 PageID #: 1416




                                   Appx888.260
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 409 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 56 PageID #: 1417




                                   Appx888.261
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 410 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 56 PageID #: 1418




                                   Appx888.262
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 411 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 56 PageID #: 1419




                                   Appx888.263
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 412 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 56 PageID #: 1420




                                   Appx888.264
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 413 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 56 PageID #: 1421




                                   Appx888.265
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 414 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 56 PageID #: 1422




                                   Appx888.266
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 415 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 56 PageID #: 1423




                                   Appx888.267
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 416 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 56 PageID #: 1424




                                   Appx888.268
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 417 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 56 PageID #: 1425




                                   Appx888.269
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 418 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 56 PageID #: 1426




                                   Appx888.270
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 419 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 56 PageID #: 1427




                                   Appx888.271
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 420 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 56 PageID #: 1428




                                   Appx888.272
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 421 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 56 PageID #: 1429




                                   Appx888.273
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 422 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 56 PageID #: 1430




                                   Appx888.274
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 423 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 56 PageID #: 1431




                                   Appx888.275
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 424 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 56 PageID #: 1432




                                   Appx888.276
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 425 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 56 PageID #: 1433




                                   Appx888.277
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 426 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 56 PageID #: 1434




                                   Appx888.278
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 427 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 56 PageID #: 1435




                                   Appx888.279
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 428 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 56 PageID #: 1436




                                   Appx888.280
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 429 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 56 PageID #: 1437




                                   Appx888.281
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 430 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 56 PageID #: 1438




                                   Appx888.282
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 431 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 56 PageID #: 1439




                                   Appx888.283
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 432 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 56 PageID #: 1440




                                   Appx888.284
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 433 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 56 PageID #: 1441




                                   Appx888.285
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 434 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 56 PageID #: 1442




                                   Appx888.286
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 435 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 56 PageID #: 1443




                                   Appx888.287
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 436 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 56 PageID #: 1444




                                   Appx888.288
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 437 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 56 PageID #: 1445




                                   Appx888.289
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 438 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 56 PageID #: 1446




                                   Appx888.290
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 439 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 56 PageID #: 1447




                                   Appx888.291
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 440 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 56 PageID #: 1448




                                   Appx888.292
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 441 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 56 PageID #: 1449




                                   Appx888.293
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 442 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 56 PageID #: 1450




                                   Appx888.294
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 443 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 56 PageID #: 1451




                                   Appx888.295
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 444 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 56 PageID #: 1452




                                   Appx888.296
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 445 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 56 PageID #: 1453




                                   Appx888.297
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 446 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 56 PageID #: 1454




                                   Appx888.298
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 447 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 56 PageID #: 1455




                                   Appx888.299
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 448 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 56 PageID #: 1456




                                   Appx888.300
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 449 Page
                                            05/10/19    Filed:
                                                            51 06/01/2017
                                                               of 56 PageID #: 1457




                                   Appx888.301
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 450 Page
                                            05/10/19    Filed:
                                                            52 06/01/2017
                                                               of 56 PageID #: 1458




                                   Appx888.302
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 451 Page
                                            05/10/19    Filed:
                                                            53 06/01/2017
                                                               of 56 PageID #: 1459




                                   Appx888.303
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 452 Page
                                            05/10/19    Filed:
                                                            54 06/01/2017
                                                               of 56 PageID #: 1460




                                   Appx888.304
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 453 Page
                                            05/10/19    Filed:
                                                            55 06/01/2017
                                                               of 56 PageID #: 1461




                                   Appx888.305
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-7  Filed Page: 454 Page
                                            05/10/19    Filed:
                                                            56 06/01/2017
                                                               of 56 PageID #: 1462




                                   Appx888.306
